Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 presented for examination. Applicant filed a preliminary amendment on 06/15/2021 canceling claims 1-24 and adding new claims 25-44. Therefore, the claims 25-44 are pending.
Priority
Acknowledgement is made this application is a CON of application 16/527,367 filed July 31, 2019 PAT 11,062,318 which is a CON of application 15/389,533 filed December 23, 2016 PAT 10,417,639 which claims benefit of provisional application 62/276,324 filed January 8, 2016.

Amendment to the Specification
Examiner enters amendment to the specification as submitted on 05/15/2021 entering benefit of earlier filed parent applications.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per new claims 25, 34 and 41, these claim recites "generating, by a settlement processing server during a first time period, a first authorization stream including a first set of transaction records based on one or more first predefined criteria; generating, by the settlement processing server during the second time period, a second authorization stream including a second set of transaction authorization records based on one or more second predefined criteria; claims 26 and 35 recite “the one or more first predefined criteria comprise at least one of: a predefined record count, a predefined time interval, or a predefined schedule; claims 27 and 36 recite “the one or more second predefined criteria comprise at least one of: a predefined record count, a predefined time interval, or a predefined schedule; and claim 30 recites “the one or more third predefined criteria are different from the one or more first predefined criteria and/or the one or more second predefined criteria.”
3.	Examiner reviewed support for the above claim limitation in the disclosures submitted:
[0038] In block 214, the settlement processing server 160 generates a clearing data batch file based on the preprocessed transaction authorization records of each of the substreams, or more generally, each of the authorization streams. For example, the settlement processing server 160 can generate a clearing data batch 142 file based on the transaction authorization records of the substreams of the first authorization stream and the next authorization stream. As discussed in more detail below, the clearing data batch file 142 includes transaction authorization data to be processed by one or more of the payment network(s) 140. The clearing data batch file 142 can be generated based on a predefined or reference schedule, or it can be generated dynamically by the settlement processing server 160 according to any suitable criteria. For example, the settlement processing server 160 can generate the clearing data batch file 142 based on a predefined schedule (e.g., a predefined interval or cut-off time specified by the payment network(s) 140). In other examples, the settlement processing server 160 can generate the clearing data batch file 142 in response to determining that a reference threshold number of transaction authorization records have been received or preprocessed. Additionally or alternatively, the settlement processing server 160 can generate the clearing data batch file 142 based on preferences of the merchant 120 and/or in response to a request to generate the clearing data batch file 142 received from the merchant 120. Also, in some embodiments, the settlement processing server 160 can generate multiple clearing data batch files 142. For example, the settlement processing server 160 can generate a separate clearing data batch file 142 for each of a plurality of payment networks 140 based on the type of payment vehicle 102 used for the corresponding payment transaction.

The written description only supports “the settlement processing server generating a clearing data batch file based on “a predefined or reference schedule, a predefined interval or cut-off time specified by the payment network.”
Further, the specification does not support the final step of “generating, by the settlement processing server, a clearing data batch file including at least a portion of the first and second sets of transaction authorization records based on one or more third predefined criteria” without steps of “preprocessing of first authorization stream that was split at the third time period” and “preprocessing of second authorization that was split” in the time period prior to final limitation of “generating a clearing batch file…” in the claims (see Fig. 3; paragraph [0042-0047]).
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitations in the claims specified above is disclosed, otherwise the limitation would constitute a new matter.
Application is examined as presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.	As per claims 25, 34 and 41, the claims recite “generating, by the settlement processing server, a clearing data batch file including at least a portion of the first and second sets of transaction authorization records based on one or more third predefined criteria” without specifying time period when the specified steps of “generating….. “ occurred/implemented relative to steps in the first time period, the second time period and the third time period  as recited in the claims making the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


1.	Claims 25-44 are rejected on the ground of non-statutory double patenting over claims 1-24 of U. S. Patent No. 10,417,639, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
“receiving, by a settlement processing server, a first transaction authorization record corresponding to a first authorized transaction; appending the first transaction authorization record to a first authorization stream comprising a plurality of transaction authorization records corresponding to a plurality of authorized transactions;
splitting, by the settlement processing server, the plurality of transaction authorization records of the first authorization stream into at least a first authorization substream;
receiving, by the settlement processing server, a plurality of additional transaction authorization records corresponding to a plurality of additional authorized transactions;
splitting, by the settlement processing server, the plurality of additional transaction authorization records of the second authorization stream into a third authorization substream and a fourth authorization substream; and 
wherein generating the clearing data batch file comprises generating the clearing data batch file based at least in part on the plurality of transaction authorization records of the first and second authorization substreams and the plurality of additional transaction authorization records of the third and fourth authorization substreams”
2.	As per independent claims 25, 34 and 41 of instant application, the claims 1-2, 9-10 and 17-18 of patent ‘639 teach all element of instant application as italicized above.
	As per dependent claims 31-33, 38-40 and 43-44 of the instant application, the claims 3, 4 and 5 of patent ’639 are identical or similar to claims in the instant application in corresponding sequential order.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

In the instant case, Claims 25-44 are directed to system and method for generating a clearing data batch file based on first and second set substreams by generating authorization stream including sets of transaction records based predefined criteria, splitting authorization records into substreams. The claims 25-44 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 25 is directed to a process i.e., a series of method steps or acts, of optimizing processing of transaction authorization records, which is a statutory categories of (Step 1: YES).
Claim 32 is directed to a system comprising a storage device and one or more processors for preprocessing authorization record. The claimed system is therefore directed to a statutory category, i.e., a machine (a combination of device) (Step 1: YES).  
 Claim 41 is directed to a non-transitory computer readable storage medium, which is a manufacture. The claim, thus a statutory category of invention (Step 1: YES). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 25, 32 and 41 are similar and they are then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps “generating a first authorization stream including a first set of transaction records during a first time period and splitting the first authorization stream into a first set of substreams during a second time period.”
The limitations of generating a first authorization stream including a first set of transaction records and splitting the first authorization stream into a first set of substreams (see  local processing of payment for remotely purchase goods  in Inventor Holding, LLC v. Bed Bath & Beyond, INC) as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the fundamental economic practices/principle but for the recitation of generic computer components under certain methods of organizing human activity. That is, other than reciting “settlement processing server,” nothing in the claim element precludes the step from practically performed steps of fundamental economic practice and thus fall within the “this grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “settlement processing server”, the language, “generating and splitting authorization stream into set of substreams” manually. The recitation of a settlement processing server in this claim does not negate the mental nature of these limitations because the claim here merely uses the server as a tool to perform the otherwise step of fundamental economic practice processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “fundamental economic practice” grouping of abstract ideas.(YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “splitting, by the settlement processing server during a second time period, the first authorization stream into a first set of substreams; generating, by the settlement processing server during the second time period, a second authorization stream including a second set of transaction authorization records based on one or more second predefined criteria; splitting, by the settlement processing server during a third time period, the second authorization stream into a second set of substreams; and generating, by the settlement processing server, a clearing data batch file including at least a portion of the first and second sets of transaction authorization records based on one or more third predefined criteria.” The order of combination element of technical solution to problem of processing transaction authorization records in batch just prior to generation of clearing batch file (see Specification: paragraph [0047]). The order combination elements of the claim is integrated into a practical application by providing the technical solution with initializing or generating a second authorization stream including set of transaction records while the transaction records of the initial/first authorization split into substreams in response to determining maximum number of transaction records has been received as a reference of a time interval reducing and optimizing the computation resource for processing the transactional record (see paragraph [0017 and 0021]). The order combination of element improves the field of transaction processing by allowing efficient techniques of splitting/creating (and preprocessing) authorization streams, spreading computational loads over the plurality of time periods preventing shortage of computational capacity at any given time and improve functioning of computer utilizing these techniques (see Specification: paragraph [0048]).The claims are eligible because they do not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility provided the rejections under USC 112 (a) and (b) as described above is obviated (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable. 
 

Remarks
The most notable art of record Golan et al. (U.S. Pub No. 2004/0254848), Sheet et al. (2015/0324736) , Counts et al. (WO 2015/048236), Krishnamoorthy et al. (8,369,500). The prior art of Golan et al. teach splitting authorization streams (see Fig. 6B, paragraph [0081 and 0226]). Sheets et al. disclosed splitting shipment processing and linking shipment data (see abstract). The prior art of Krisnamoorthy et al. disclosed splitting event records and distributing to multiple processing streams for fraud management (see column 4, lines 12-44). The International Publication prior art of Counts et al. teach splitting payment card transaction into split files and distributing to clearing management system according to agreement (see abstract, paragraph [0008]). Applicant is requested obviate pending rejections as described above for further consideration of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Cahill et al. (U.S. Pub No. 2005/0240630) teach preliminary processing of transaction data and splitting transactions.
Dunning et al. (U.S. Pub No. 2003/0177247)) teach file splitting and transmitting to a client.
Foster et al. (U.S. Pub No. 2012/0191977) teach secure transaction facilitator.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        09/10/2022